Citation Nr: 0600178	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  04-25 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement  to service connection for a left hip 
disorder, status post left hip replacement.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to February 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran is seeking service connection for disabilities of 
the left knee and left hip.  He contends that he sustained 
injuries to his left knee and left hip when he was serving as 
a petty officer in charge of damage control, and fell down a 
ladder while responding to a fire.  

The veteran also contends that he currently has PTSD as a 
result of several non-combat related stressors that allegedly 
occurred while on active duty.  In particular, the veteran 
has described an incident in which the ship he was serving on 
was involved in the testing of a missile, which apparently 
went out of control and almost hit the deck.  During his 
April 2005 personal hearing, the veteran pointed to a 
clinical record dated in January 1969, which shows that he 
was treated for anxiety and "bad nerves," as proof that he 
found this incident to be stressful at the time.

The Board notes that there is no indication that the RO has 
attempted to verify that the veteran's ship was involved in 
missile testing in January 1969.  Therefore, the Board finds 
that the claim of entitlement to service connection for PTSD 
must be remanded, so that the AMC can attempt to obtain 
verification of this alleged stressor.  

The veteran has set forth several other non-combat related 
stressors that he believes led to PTSD.  In particular, he 
has reported several incidents between July 1968 and 
September 1968 in which he was harassed by superiors for 
being a reservist and not regular Navy.  However, the veteran 
has also indicated that he did not report any of these 
incidents at that time.  Thus, there would appear to be no 
contemporaneous records through which the AMC could obtain 
corroboration of the alleged stressors.  

In a letter dated in January 2005, the veteran requested that 
VA obtain official records pertaining to the movements of the 
USS Albany for the period from July 1968 to February 1970, as 
well as a complete crew roster for USS Albany during that 
period.  However, the veteran did not specify how this 
information would assist in verifying his alleged in-service 
stressor of being harassed in service.

While VA has a responsibility to assist the veteran in the 
development of his claim, VA is somewhat limited in its 
ability to do so by the requirements set by those agencies 
within the Department of Defense that assist VA in verifying 
alleged stressors.  Due to the limited resources available to 
those agencies, VA is required to provide as specific 
information as possible as to the dates, locations, and 
others details surrounding alleged stressful events.  
Requests for ship records for a period extending over one 
year will, in general, not result in a positive response from 
those agencies.  Therefore, VA is essentially unable to 
obtain the broad range of records sought by the veteran in 
this instance.  However, while this case is in remand status, 
the AMC should provide the veteran with another opportunity 
to provide additional detail regarding his alleged in-service 
stressors, and to identify any additional evidence that he 
believes could serve to corroborate those events.

During his April 2005 personal hearing, the veteran reported 
having received treatment for his claimed disabilities at VA 
Medical Centers (VAMC's) in Albany, New York, Little Rock, 
Arkansas, and Albuquerque, New Mexico.  He also indicated 
that he currently receives counseling at VA facilities in 
Silver City, New Mexico, and Bayard, New Mexico, and that he 
received counseling in the mid-1970's at VA facilities in 
Pittsfield, Massachusetts, and North Adams, Massachusetts.  
In a January 2005 letter, the veteran reported having 
received treatment at a VAMC in Northampton, Massachusetts, 
and at a VA clinic in McAllen, Texas.  Therefore, the AMC 
should undertake appropriate steps to ensure that all 
available records have been obtained from each of these 
facilities.

While this case is in remand status, the veteran should be 
provided with appropriate release forms so that he can 
identify any additional private health care providers that he 
believes may possess records relevant to his claims.

Accordingly, this case is remanded for the following actions:

1.  The AMC should contact the veteran 
and request that he identify all VA and 
non-VA health care providers that have 
treated him since service for the claimed 
PTSD, left knee disorder, and left hip 
disorder.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

2.  Regardless of whether the veteran 
responds, the AMC should request all 
available medical records pertaining to 
the veteran from the VAMC's in Albany, 
New York; Little Rock, Arkansas; 
Albuquerque, New Mexico; and Northampton, 
Massachusetts.  The AMC should also 
ensure that all records are obtained 
regarding counseling that the veteran 
receives at the VA outpatient clinic in 
Silver City, New Mexico, and in Bayard, 
New Mexico, although it is apparently 
provided by a counselor that travels from 
the VAMC in El Paso, Texas.  The AMC 
should also request all available records 
from a VA clinic in McAllen, Texas, and 
all records pertaining to treatment 
received at VA facilities in Pittsfield, 
Massachusetts, and North Adams, 
Massachusetts, in the 1970's.  

3.  The veteran should be given the 
opportunity to provide any additional 
details as to the reported inservice 
stressful incidents, such as dates, 
places, unit of assignment at the time of 
the events, description of events, and if 
appropriate, names and any other 
identifying information concerning any of 
the individuals involved in the events.  
The veteran is to be informed that this 
information is vitally necessary to 
obtain support of evidence of the 
stressful event or events and that 
failure to respond or provide an 
incomplete response may result in denial 
of the claim.  

4.  Regardless of whether the veteran 
provides additional detail of his alleged 
stressors, the AMC must contact the 
United States Armed Services Center for 
Research of Unit Records (CURR), 7798 
Cissna Road, Springfield, Virginia, Zip 
Code 22150, and request verification of 
the January 1969 incident in which the 
USS Albany was allegedly involved in a 
missile test that malfunctioned.  The 
CURR should be provided with the 
veteran's DD 214, a summary of the 
alleged incident, and a copy of the 
veteran's written statement detailing the 
incident.  The AMC should also review the 
record and determine whether there is 
sufficient detail of record regarding any 
other alleged in-service stressor so as 
to warrant submission of that stressor to 
the CURR.  If so, the AMC should also 
submit a summary of any such incident, 
and a copy of the veteran's written 
statement detailing the incident.

5.  The veteran should be afforded a VA 
psychiatric examination to determine if 
he has any psychiatric disability, to 
specifically include PTSD, that is 
related to or had its onset during 
service.  The claims folder must be made 
available to the examiner for review, and 
a notation to that effect should be 
indicated in the record.  All appropriate 
testing should be undertaken in 
connection with the examination, and all 
psychiatric disabilities found to be 
present should be diagnosed.  The 
examiner should opine whether it is at 
least as likely as not that any 
psychiatric disability found to be 
present is either related to or had its 
onset during service.  A diagnosis of 
PTSD must be either ruled in or excluded. 
The examiner should describe all findings 
in detail and provide a complete 
rationale for all opinions offered. If 
the examiner is unable to make any 
determination, she or he should so state 
and indicate the reasons.  If PTSD is 
diagnosed, the doctor should clearly 
identify the claimed events which are 
considered stressors supporting the 
diagnosis, and fully explain why the 
stressors are considered sufficient under 
DSM-IV.

6.  The AMC is free to undertake any 
additional development deemed necessary.  
Once such development is completed, the 
AMC should readjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the AMC should issue a 
supplemental statement of the case, and 
the veteran and his representative should 
be afforded time in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

